Citation Nr: 1610962	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a lumbosacral spine disability.

4.  Entitlement to service connection for a cervical spine disability. 

5.  Entitlement to service connection for hypertension, including as secondary to a lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  The hearing transcript is associated with the record.

In April 2011, the Veteran perfected his appeal of the five issues listed on the title page by filing a VA Form 9 and selecting Box 9A.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  The RO certified all five issues to the Board later that month.  On a June 2011 VA Form 9, the Veteran checked Box 9B and indicated he was appealing only the issues listed as three through five on the title page.  Because the subsequent VA Form 9 does not satisfy the criteria for a withdrawal of his appeal as to issues one and two, see DeLisio v. Shinseki, 25 Vet. App. 45 (2011), the Board has identified them on the title page.

The issues of entitlement to service connection for bilateral hearing loss, bilateral tinnitus, a lumbosacral spine disability, a cervical spine disability, and hypertension disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The record reflects that the Veteran receives Social Security Administration (SSA) benefits due to disability; however the SSA records have not been obtained and associated with the claims file.  On remand, these records should be obtained.

As to the Veteran's claim of service connection for hypertension, he testified in his December 2015 Board hearing that his personal physician stated his chronic back pain caused his hypertension.  On remand, the RO is requested to obtain a medical opinion, accompanied by a VA examination if necessary, regarding whether the Veteran's chronic back pain caused or aggravated his hypertension. 

In regard to the Veteran's claims for service connection for a low back disability and a neck disability, the RO is requested to provide the Veteran with a new VA examination that discusses the Veteran's current symptoms in light of his in-service diagnosis of thoracolumbar scoliosis.  Discussion of the normal progression of thoracolumbar scoliosis would be particularly useful for the Board. 

On remand, the Veteran should be invited to submit lay statements discussing the onset and recurrent symptoms related to the disabilities on appeal.  The Veteran should also be invited to submit or identify relevant private treatment records.  Pertinent outstanding VA medical records should be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records and associate them with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from others (such as friends, neighbors, family members, etc.) who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of, treatment since service of, and/or ongoing symptoms of:  bilateral hearing loss, bilateral tinnitus, a low back disability, a neck disability, and hypertensive disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to the claims on appeal, to include bilateral hearing loss, bilateral tinnitus, a low back disability, a neck disability, and hypertensive disorder.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  Obtain any pertinent medical records regarding the Veteran's disabilities from the Social Security Administration and associate them with the Veteran's claims file. 

5.  After completing the above development to the extent possible, complete the following development:

a) Schedule the Veteran for an appropriate VA examination with someone other than the December 2009 examiner, to determine the nature, onset, and etiology of his back and neck conditions.  The claims file should be made available to and reviewed by the examiner.  The examiner is asked to address the Veteran's in-service diagnosis of thoracolumbar scoliosis and to opine how that condition may or may not have resulted in or aggravated the Veteran's current back and neck disabilities.  Discussion of the normal progression of thoracolumbar scoliosis would be particularly useful for the Board.  All appropriate testing should be undertaken in connection with the examination.

b) Obtain a medical opinion, accompanied by a VA examination if necessary, regarding whether the Veteran's chronic back pain caused or aggravated his hypertension.  The provider is asked to cite appropriate medical treatise literature if relevant.  If the provider cannot provide an opinion without resort to speculation, the provider should indicate why speculation would be necessary.

6.  Afford the Veteran an appropriate VA examination to determine whether his hearing loss and tinnitus is related to or had its onset in service.  All appropriate tests should be conducted and all findings and conclusions should be supported by a rationale.

7.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

